Dismissed and Memorandum Opinion filed January 17, 2019.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00895-CV

   STANLEY BRYANT AND/OR ALL OTHER OCCUPANTS, Appellant

                                         V.
THE BANK OF NEW YORK MELLON FKA THE BANK OF NEW YORK,
 AS TRUSTEE FOR BENEFIT OF THE CERTIFICATE HOLDERS OF
THE CWABS, INC. ASSET BACKED CERTIFICATES SERIES 2006-BC4,
                         Appellee

                On Appeal from the County Court at Law No. 5
                          Fort Bend County, Texas
                   Trial Court Cause No. 18-CCV-062416

                 MEMORANDUM                       OPINION


      This appeal is from a judgment signed October 4, 2018. No clerk’s record has
been filed. The clerk responsible for preparing the record in this appeal informed the
court appellant did not make arrangements to pay for the record.
      On December 5, 2018, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this court
with proof of payment. See Tex. R. App. P. 37.3(b).

      Appellant has not provided this court with proof of payment for the record.
Accordingly, the appeal is ordered dismissed.



                                       PER CURIAM


Panel consists of Chief Justice Frost and Justices Jewell and Bourliot.




                                          2